DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority
Acknowledgement is made that the instant application is a continuation of application 17/649865, filed on 2/3/2022, which is a continuation of 17/220268, filed on 4/1/2021, which is a continuation of 16/813329, filed on 3/9/2020, which is a continuation of 16/338647, filed on 4/1/2019, which is a national stage entry of PCT/US2017/053692, filed on 9/27/2017, which claims priority from US provisional applications 62/406659, filed on 10/11/2016 and 62/403783, filed on 10/4/2016.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed application, Application Nos. 62/406659 and 62/403783, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional applications, 62/406659 and 62/403783, do not describe the claimed subject matter of “wherein said at least one optical projection system is operatively controlled by a processor to orient said projection axis towards a selected location on said floor surface relative to said vehicle, and to illuminate with said optical projector, a point, a line, or a boundary to which said planar optical target is aligned” in claim 1, “projecting a visible point, line, or boundary from said component onto said floor surface; and positioning said planar optical target relative to the projected visible point, line, or boundary” in claim 8, and “wherein said at least one planar optical target is configured to be aligned with a point of light, line of light, or boundary of light projected by at least one of said optical projection systems to position said at least one planar optical target on said floor surface relative to said vehicle” in claim 10. Accordingly, claims 1-12 are not entitled to the benefit of the prior provisional applications. 

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8, line 3, “of vehicle calibration assistance structure” should be changed to --of a vehicle calibration assistance structure-- to correct the missing article.
Appropriate correction is required to place claims in better form.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “a mounting fixture configured to support a target” in line 3 is vague and indefinite. It is unclear if “a target” is meant to refer to the planar optical target introduced in line 5 of claim 1 or if “a target” is a different target. For the purposes of examination, the limitation is being interpreted as meaning a mounting fixture configured to support the planar optical target. Thus, claim 2 and all claims depending therefrom are rejected as being indefinite. Appropriate correction is required. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 6 of U.S. Patent No. 10,996,053 in view of Kim (US PGPub 2015/0145999).
Regarding claim 1, claim 6 of patent 053 recites a system for aligning a floor target relative to a vehicle for calibration of at least one vehicle safety system sensor (claim 6, col. 10, lines 57, and 61-67, col. 11, lines 1-20), comprising: 
at least one optical projection system, said optical projection system including at least one optical projector having an orientable projection axis (claim 6, col. 11, lines 13-20); 
an optical target for placement on a floor surface in proximity to said vehicle said planar optical target including (claim 6, col. 10, lines 58-60, col. 11, lines 8-12); and 
wherein said at least one optical projection system is operatively controlled by a processor to orient said projection axis towards a selected location on said floor surface relative to said vehicle, and to illuminate with said optical projector, a point, a line, or a boundary to which said planar optical target is aligned (claim 6, col. 11, lines 1-20). Claim 6 of patent 053 does not appear to explicitly recite the optical target being planar and a calibration pattern for observation by said at least one vehicle safety system sensor. 
Kim discloses a planar optical target in proximity to said vehicle said planar optical target including a calibration pattern for observation by said at least one vehicle safety system sensor (Figs. 1-6, paras. [0008]-[0011], [0063]-[0067], [0086]-[0090], LCD monitors 321 display a calibration target 323 for calibrating camera measurement of the lane departure warning system, and LCD monitor 421 displays driving lane 411 for inspecting the LDWS). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a planar optical target in proximity to said vehicle said planar optical target including a calibration pattern for observation by said at least one vehicle safety system sensor as taught by Kim as the optical target in the system as claimed by patent 053 since including a planar optical target for placement on a floor surface in proximity to said vehicle said planar optical target including a calibration pattern for observation by said at least one vehicle safety system sensor is commonly used to provide efficient calibration for instruments in a lane departure warning system to provide greater safety during vehicle operation (Kim, paras. [0003], [0005]-[0015], [0017]-[0019]).
Regarding claim 2, claim 6 of patent 053 as modified by Kim recites further including a support structure (patent 053, claim 6, col. 10, line 61); 
a mounting fixture configured to support a target, said mounting fixture secured to a support structure by an adjustment mechanism adapted to move said mounting fixture relative to said support structure (patent 053, claim 6, col. 11, lines 8-12); and 
wherein said at least one optical projection system is secured to said mounting fixture for movement about a plurality of axes to orient said projection axis (patent 053, claim 6, col. 11, lines 13-20).
Regarding claim 3, claim 6 of patent 053 as modified by Kim recites further including a pair of laterally spaced camera modules carried on said mounting fixture, each of said camera modules including at least one camera aligned such that an associated field of view is oriented in a forward direction towards a vehicle service area containing said vehicle (patent 053, claim 6, col. 10, lines 59-67, col. 11, lines 1-12); and 
wherein said processor is configured to control said at least one optical projection system responsive to vehicle measurements determined from images of said vehicle captured by at least one of said camera modules (patent 053, claim 6, col. 10, lines 61-67, col. 11, lines 1-20).
Regarding claim 4, claim 6 of patent 053 as modified by Kim recites further including a base unit for placement on a floor surface, and wherein said support structure is affixed to said base unit (patent 053, claim 6, col. 10, lines 58-60). 
Regarding claim 8, claim 3 of patent 053 recites a method for aligning, relative to a vehicle, an optical target on a floor surface for calibration of at least one vehicle safety system sensor (claim 3, col. 10, lines 10-13), comprising: 
aligning a component of vehicle calibration assistance structure relative to a vehicle disposed in front of said vehicle calibration assistance structure (claim 3, col. 10, lines 10-30, the position of the vehicle measurement system instrumentation structure is arranged within a vehicle service area in front of a vehicle); 
projecting a visible point, line, or boundary from said component onto said floor surface (claim 3, col. 10, lines 31-39); and 
positioning said optical target relative to the projected visible point, line, or boundary (claim 3, col. 10, lines 23-39). Claim 3 of patent 053 does not appear to explicitly recite the optical target is planar. 
Kim discloses a planar optical target (Figs. 1-6, paras. [0008]-[0011], [0063]-[0067], [0086]-[0090], LCD monitors 321 display a calibration target 323 for calibrating camera measurement of the lane departure warning system, and LCD monitor 421 displays driving lane 411 for inspecting the LDWS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a planar optical target as taught by Kim as the optical target in the method as recited by patent 053 since including a planar optical target is commonly used to provide efficient calibration for instruments in a lane departure warning system to provide greater safety during vehicle operation (Kim, paras. [0003], [0005]-[0015], [0017]-[0019]).
Regarding claim 9, patent 053 as modified by Kim recites wherein aligning said component includes orienting a projection axis of an optical projector to intersect a location on said floor surface selected relative to said vehicle (claim 3, col. 10, lines 10-39). 

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,996,053 in view of Kim as applied to claim 1 and further in view of Corghi (US PGPub 2010/0321674).  
Regarding claim 5, patent 053 as modified by Kim does not appear to explicitly recite including first and second optical projection systems in a laterally spaced arrangement to illuminate said floor surface adjacent each lateral side of said vehicle.
Corghi discloses first and second optical projection systems in a laterally spaced arrangement to illuminate said floor surface adjacent each lateral side of said vehicle (Figs. 1-4, 6-9, paras. [0045], [0077], the projectors 31 project patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included first and second optical projection systems in a laterally spaced arrangement to illuminate said floor surface adjacent each lateral side of said vehicle as taught by Corghi in the system as recited by patent 053 as modified by Kim since including first and second optical projection systems in a laterally spaced arrangement to illuminate said floor surface adjacent each lateral side of said vehicle is commonly used to allow projection of increasingly complex patterns (Corghi, para. [0045]) to provide additional information coded in the patterns. 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,996,053 in view of Kim as applied to claim 1 and further in view of Warkotsch (DE102013001449, English translation included with this Office Action).  
Regarding claim 6, patent 053 as modified by Kim does not appear to explicitly recite wherein said at least one optical projector is a laser emitter.
Warkotsch discloses wherein said at least one optical projector is a laser emitter (Figs. 1-3, page 6, first paragraph, measuring device 7 includes a laser camera that emits a laser). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included at least one optical projector is a laser emitter as taught by Warkotsch as the at least one optical projector in the system as recited by patent 053 as modified by Kim since including wherein said at least one optical projector is a laser emitter is commonly used to provide a structure capable of supplying real time information for ease of adjustment (Warkotsch, page 6, first paragraph). 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,996,053 in view of Kim as applied to claim 1 and further in view of Jackson (US Patent No. 5,724,743).   
Regarding claim 7, patent 053 as modified by Kim does not appear to explicitly recite wherein said processor is configured with software instructions to recall, from an accessible database, said selected location on said floor surface associated with a make and/or model of said vehicle.
Jackson discloses wherein said processor is configured with software instructions to recall, from an accessible database, said selected location on said floor surface associated with a make and/or model of said vehicle (col. 8, lines 7-20, col. 22, lines 46-61, the vehicle make recorded in a memory or database is used by the computer for the alignment machine for determining the track width and wheelbase dimensions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein said processor is configured with software instructions to recall, from an accessible database, said selected location on said floor surface associated with a make and/or model of said vehicle as taught by Jackson in the system as recited by patent 053 as modified by Kim since including wherein said processor is configured with software instructions to recall, from an accessible database, said selected location on said floor surface associated with a make and/or model of said vehicle is commonly used to accurately arrange the alignment system in correspondence with the vehicle under test (Jackson, col. 8, lines 7-20). 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,996,053 in view of Kim (US PGPub 2015/0145999) and Corghi, 
Regarding claim 10, claim 6 of patent 053 recites a system for aligning a planar optical target on a floor surface relative to a vehicle undergoing service for calibration of at least one vehicle safety system sensor (claim 6, col. 10, lines 57, and 61-67, col. 11, lines 1-20), comprising: 
a base unit for placement on said floor surface (claim 6, col. 10, lines 58-60); 
a support structure affixed to said base unit (claim 6, col. 10, line 61); 
an optical projection system carried by a mounting fixture on said support structure, said optical projection system including at least one optical projector having a projection axis orientable about at least one axis (claim 6, col. 11, lines 13-20); 
at least one optical target separate from said base and said support structure (claim 6, col. 10, lines 58-60, col. 11, lines 8-12); and 
wherein said at least one planar optical target is configured to be aligned with a point of light, line of light, or boundary of light projected by said optical projection system to position said at least one optical target on said floor surface relative to said vehicle (claim 6, col. 11, lines 1-20). Patent 053 does not appear to explicitly claim a pair of laterally spaced optical projection systems and the optical target is planar, said at least one planar target including at least a calibration pattern associated with said vehicle undergoing service. 
Kim discloses at least one planar optical target separate from the base and said support structure, said at least one planar target including at least a calibration pattern associated with said vehicle undergoing service (Figs. 1-6, paras. [0008]-[0011], [0063]-[0067], [0086]-[0090], LCD monitors 321 display a calibration target 323 for calibrating camera measurement of the lane departure warning system, and LCD monitor 421 displays driving lane 411 for inspecting the LDWS). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included at least one planar optical target separate from the base and said support structure, said at least one planar target including at least a calibration pattern associated with said vehicle undergoing service as taught by Kim as the optical target in the system as claimed by patent 053 since including at least one planar optical target separate from the base and said support structure, said at least one planar target including at least a calibration pattern associated with said vehicle undergoing service is commonly used to provide efficient calibration for instruments in a lane departure warning system to provide greater safety during vehicle operation (Kim, paras. [0003], [0005]-[0015], [0017]-[0019]).
Patent 053 as modified by Kim does not appear to explicitly recite a pair of laterally spaced optical projection systems. 
Corghi discloses a pair of laterally spaced optical projection systems (Figs. 1-4, 6-9, paras. [0045], [0077], the projectors 31 project patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pair of laterally spaced optical projection systems as taught by Corghi in the system as recited by patent 053 as modified by Kim since including a pair of laterally spaced optical projection systems is commonly used to allow projection of increasingly complex patterns (Corghi, para. [0045]) to provide additional information coded in the patterns and to check attitude of the vehicle (Corghi, paras. [0001], [0004]-[0005]). 

Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,996,053 as modified by Kim in view of Corghi as applied to claim 10 and further in view of Jackson (US Patent No. 5,724,743).   
Regarding claim 11, claim 6 of patent 053 as modified by Kim in view of Corghi recites a processor configured with software instructions to control an orientation of said projection axis for each of said optical projection systems (claim 6, col. 11, lines 1-20, and as modified by Corghi, Figs. 1-4, 6-9, paras. [0045], [0077], the projectors 31 project patterns). However, patent 053 as modified by Kim in view of Corghi does not appear to explicitly recite wherein said processing system is further configured with software instructions to recall, from a database, at least one floor surface position for positioning of said at least one planar optical target on said floor surface relative to said vehicle, said floor surface position associated with a make and/or model of said vehicle.
Jackson discloses wherein said processing system is further configured with software instructions to recall, from a database, at least one floor surface position for positioning, said floor surface position associated with a make and/or model of said vehicle (col. 8, lines 7-20, col. 22, lines 46-61, the vehicle make recorded in a memory or database is used by the computer for the alignment machine for determining the track width and wheelbase dimensions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein said processing system is further configured with software instructions to recall, from a database, at least one floor surface position for positioning, said floor surface position associated with a make and/or model of said vehicle as taught by Jackson for the floor surface position for positioning of the at least one planar optical target on the floor surface relative to the vehicle in the system as recited by patent 053 as modified by Kim in view of Corghi since including wherein said processing system is further configured with software instructions to recall, from a database, at least one floor surface position for positioning of said at least one planar optical target on said floor surface relative to said vehicle, said floor surface position associated with a make and/or model of said vehicle is commonly used to accurately arrange the alignment system in correspondence with the vehicle under test (Jackson, col. 8, lines 7-20). 
Regarding claim 12, patent 053 as modified by Kim in view of Corghi and Jackson recites further including a pair of laterally spaced camera modules carried on said mounting fixture, each of said camera modules including at least one camera aligned such that an associated field of view is oriented in a forward direction towards a vehicle service area containing said vehicle (claim 6, col. 10, lines 62-67, col. 11, lines 1-20); and 
wherein said processing system is further configured with software instructions to evaluate images of said vehicle acquired by said camera modules to determine a spatial relationship between said vehicle and said optical projection systems for alignment of said projected light on said floor surface relative to said vehicle (patent 053, claim 6, col. 10, lines 61-67, col. 11, lines 1-20, and as modified by Corghi, Figs. 1-4, 6-9, paras. [0045], [0077], the projectors 31 project patterns).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corghi (US PGPub 2010/0321674).
Regarding claim 8, Corghi discloses a method for aligning, relative to a vehicle, a planar optical target on a floor surface for calibration of at least one vehicle safety system sensor (Figs. 1-4, 6-9), comprising: 
aligning a component of vehicle calibration assistance structure relative to a vehicle disposed in front of said vehicle calibration assistance structure (Figs. 1-4, 6-9, paras. [0040]-[0042], [0045], [0054]-[0057], [0066]-[0071], [0076]-[0077], [0094]-[0096], [0109]-[0113], the aligning device 1 includes positioning measuring instruments 3 having components, such as cameras 30, electronic unit 32, projectors 31, and coded targets 81, mounted in front of the vehicle); 
projecting a visible point, line, or boundary from said component onto said floor surface (Figs. 1-4, 6-9, paras. [0040], [0045], [0077], the projectors 31 project patterns on the floor); and 
positioning said planar optical target relative to the projected visible point, line, or boundary (Figs. 1-4, 6-9, paras. [0040], [0045], [0076]-[0077], the measuring instrument 3 with cameras 30 are positioned according to the trajectories traced on the floor by projectors 31). 
Regarding claim 9, Corghi discloses wherein aligning said component includes orienting a projection axis of an optical projector to intersect a location on said floor surface selected relative to said vehicle (Figs. 1-4, 6-9, paras. [0040], [0045], [0076]-[0077], the measuring instrument 3 with cameras 30 are positioned according to the trajectories traced on the floor by projectors 31 to arranged the measuring instruments relative to the vehicle).


Allowable Subject Matter
Claims 1-7 and 10-12 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection set forth in this Office action or if a proper Terminal Disclaimer is filed.
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a planar optical target for placement on a floor surface in proximity to said vehicle said planar optical target including a calibration pattern for observation by said at least one vehicle safety system sensor; and wherein said at least one optical projection system is operatively controlled by a processor to orient said projection axis towards a selected location on said floor surface relative to said vehicle, and to illuminate with said optical projector, a point, a line, or a boundary to which said planar optical target is aligned. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 10, the prior art of record, either alone or in combination, fails to teach or render obvious at least one planar optical target separate from said base and said support structure, said at least one planar target including at least a calibration pattern associated with said vehicle undergoing service; and wherein said at least one planar optical target is configured to be aligned with a point of light, line of light, or boundary of light projected by at least one of said optical projection systems to position said at least one planar optical target on said floor surface relative to said vehicle. These limitations in combination with the other limitations of claim 10 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Murray et al. (US PGPub 2005/0096807) discloses a planar optical target for placement on a floor surface in proximity to said vehicle said planar optical target including a calibration pattern for observation by said at least one vehicle safety system sensor (Figs. 1 and 5, paras. [0091]-[0093], the device 40 includes a target plate 53 facing ACC sensor 11) and discloses a laser source for emitting a laser beam that impacts a mirror on a vehicle sensor (Figs. 1 and 5, para. [0092]), but Murray does not describe or render obvious wherein said at least one optical projection system is operatively controlled by a processor to orient said projection axis towards a selected location on said floor surface relative to said vehicle, and to illuminate with said optical projector, a point, a line, or a boundary to which said planar optical target is aligned.
Stieff (US PGPub 2013/0110314) discloses laser projectors arranged to project beams from a vehicle (Figs. 2-3, 9-11, paras. [0036], [0037], [0041]) and a mirror reflective target plate on a vehicle service apparatus (Figs. 4-6, 9-11, paras. [0038], reflective target plate 200), but Stieff does not describe or render obvious the planar optical target arranged with a calibration pattern for observation by at least one vehicle safety system sensor and wherein said at least one optical projection system is operatively controlled by a processor to orient said projection axis towards a selected location on said floor surface relative to said vehicle, and to illuminate with said optical projector, a point, a line, or a boundary to which said planar optical target is aligned.
Corghi discloses a projection system that projects a visible point, line, or boundary from said component onto a floor surface (Figs. 1-4, 6-9, paras. [0040], [0045], [0077], the projectors 31 project patterns on the floor) and discloses first and second optical projection systems in a laterally spaced arrangement to illuminate said floor surface adjacent each lateral side of said vehicle (Figs. 1-4, 6-9, paras. [0045], [0077], the projectors 31 project patterns), but Corghi does not describe or render obvious a planar optical target for placement on a floor surface in proximity to said vehicle said planar optical target including a calibration pattern for observation by said at least one vehicle safety system sensor or at least one planar optical target separate from said base and said support structure, said at least one planar target including at least a calibration pattern associated with said vehicle undergoing service.
Stieff et al. (US PGPub 2018/0100783) discloses a projector on a calibration structure that projects a visible indicia on a floor surface (Fig. 1, paras. [0024]-[0029]), but Stieff does not describe or render obvious a planar optical target for placement on a floor surface in proximity to said vehicle said planar optical target including a calibration pattern for observation by said at least one vehicle safety system sensor or at least one planar optical target separate from said base and said support structure, said at least one planar target including at least a calibration pattern associated with said vehicle undergoing service.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882